DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,334,781 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed cleaning system for an agricultural harvester because usage of the agricultural harvester claim from patent ’781 would cover the instant claimed cleaning system for an agricultural harvester.   

Claims 25-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,334,781 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed cleaning system for an agricultural harvester with a linear relationship and non-linear relationship because usage of the agricultural harvester claim from patent ’781 would cover the instant claimed cleaning system for an agricultural harvester with a linear relationship and non-linear relationship.    

Claim 30 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,334,781 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for operating a cleaning system of an agricultural harvester because 
  
Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,334,781 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for operating a cleaning system of an agricultural harvester with a linear relationship or non-linear relationship because usage of the method of controlling an agricultural harvester claim from patent ’781 would cover the instant claimed method for operating a cleaning system of an agricultural harvester with a linear relationship or non-linear relationship.   


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-21, 27-29, 30-32, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behnke (DE 10 2004 023 767 A1)(machine translation). 

Regarding claims 19 and 30, Behnke disclose a system and method for a combined harvester involving agitation of harvested material, comprising: 
at least one sieve (e.g., sieves (25 / 26) ) operable to oscillate fore and aft (the sieves (25/26) ) (e.g., sieves (25/26) configured to oscillate in a longitudinal and transverse directions) (see par. 37-38); 
a side shaker mechanism (e.g., oscillating device (30)) coupled to the at least one sieve ( e.g., oscillating device (30) is connected to sieves (25/26)) (see par. 36, 41 and Figures 1-2), the side shaker mechanism operable to produce a side-to-side shaking motion in the at least one sieve (e.g., longitudinal and transverse oscillations (L and Q) is generated by oscillating devices (30)) (see par. 36, 41, 49; Figures 1-2); and 
a control system (e.g., control unit (42)) configured to automatically control an operation of the side shaker mechanism to adjust an amount of the side-to-side shaking motion of the at least one sieve (e.g., said control unit (42) configured to generates a control command signal to generate a transverse vibration of the conveying via oscillating devices (30) ) (see par. 20-21, 36-37, 42, 47, 49), 
wherein the control system is operable to adjust the amount of side-to-side shaking motion based at least in part on an overall amount of crop being processed by the cleaning system (e.g., said control unit (42) configured to automatically regulate the transverse oscillation Q based on grain / crop flow measurement and type of harvest material – claim 30 limitation: input indicative of an overall amount of crop being processed) (see abstract, par. 42-44, 47, 49, 50, 51, 15-16, 23-25, 35, 37). 

Regarding claims 20-21 and 31-32, Behnke disclose a system and method for a combined harvester involving agitation of harvested material, wherein the control system is configured to adjust the amount of side-to-side shaking motion based at least in part on sensor feedback associated with the overall amount of crop being processed by the cleaning system (e.g., e.g., said control unit (42) configured to automatically regulate the transverse oscillation Q based on grain / crop flow measurement and type of harvest material detected by sensors – claim 21 31: yield monitor configured to provide the sensor feedback associated with the overall amount of crop being processed by the cleaning system) (see par. 2, 10, 17-18, 43-44). 

Regarding claims 27 and 37, Berhnke disclose a system and method for a combined harvester involving agitation of harvested material  wherein the control system is operable to adjust the amount of side-to-side shaking motion based on both the overall amount of crop being processed by the cleaning system and an amount of side slope associated with the at least one sieve (e.g., said control unit (42) configured to generates a control command signal to generate /change the transverse vibration based on the transverse separation of the crop flow and detected slope of the combine harvester / sieve) (see par. 19, 20-21, 36-37, 40, 42, 47, 49). 

Regarding claims 28 and 38, Behnke disclose a system and method for a combined harvester involving agitation of harvested material wherein the control system is configured to receive an input from an operator associated with a selection of a configurable parameter related to the adjustment of the amount of side-to-side shaking motion (e.g., the operator actuates and adjusts said transverse vibration Q via display unit (43) – Figure 2 depicts a transverse vibration target value (55), which is stored in a characteristic curve 56 and can be selected by the operator) (see par. 41, 48 and Figures 1-3). 

Regarding claims 29 and 39, Behnke disclose a system and method for a combined harvester involving agitation of harvested material wherein the configurable parameter comprises at least one of:
 a minimum amount of the side-to-side shaking motion (e.g., transverse oscillation can be changed depending on the transverse separation of the crop flow – for instance, having a minimum transverse oscillation based on the transverse separation of the crop flow) (see par. 6-8 and 20 ); 
a maximum amount of the side-to-side shaking motion (e.g., transverse oscillation can be changed depending on the transverse separation of the crop flow – for instance, having a maximum transverse oscillation based on the transverse separation of the crop flow ) (see par. 6-8 and 20 ); 
a threshold value for the overall amount of crop being processed by the cleaning system at which the control system should begin to increase the amount of side-to-side shaking motion; a threshold value for the overall amount of crop being processed by the cleaning system at which the control system stops increasing the amount of side-to-side shaking motion; or 
a proportion between the amount of side-to-side shanking motion and the overall amount of crop being processed by the cleaning system.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23-24 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke (DE 10 2004 023 767 A1)(machine translation).

Regarding claims 22-24 and 33-35, Behnke’s invention does not specifically disclose (i) wherein the control system is configured to proportionately adjust the amount of side-to-side shanking motion based at least in part on an identified change in the overall amount of crop being processed by the cleaning system, (ii) wherein the control system is configured to proportionally increase the amount of side-to-side shanking motion when an increase in the overall amount of crop being processed by the cleaning system is identified and (iii) wherein the control system is configured to proportionally decrease the amount of side-to-side shanking motion when a decrease in the overall amount of crop being processed by the cleaning system is identified.
However, Behnke teach a system and method for a combined harvester involving agitation of harvested material comprising a control unit (42) configured to generate a control command signal to generate a transverse vibration of the conveying via oscillating devices (30) (see par. 20-21, 36-37, 42, 47, 49). The control unit (42) is configured to automatically regulate the transverse oscillation Q based on grain / crop flow measurement and type of harvest material detected by sensor(s) (e.g., limitation: identify changed in the overall amount of crop …) (see abstract, par. 2, 6-7, 10, 15-18, 42-44, 47, 49, 50, 51, 23-25, 35, 37). 
Given the teaching of Behnke, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude that as the grain / crop flow measurement increases or decreases, the control unit can automatically regulate the transversal oscillation of the sieves accordingly - for instance, increasing or decreasing the transverse oscillation - to achieve a more efficient cleaning of the grain / crop with low losses. 
Doing so would enhance a system and method for a combined harvester configured to control a transverse vibration of the conveying via oscillating device(s) based on the grain / crop flow measurement to achieve a more efficient cleaning of the grain / crop with low losses. 

Conclusion


This application is a continuation application of U.S. application no. 15/240,206 filed on August 18, 2016, now U.S. Patent 10,334,781 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
  
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664